Citation Nr: 1016506	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
tinnitus, assigning a 10 percent disability evaluation, and 
denied service connection for bilateral hearing loss.  In 
August 2008, the Veteran submitted a notice of disagreement 
with regard to his hearing loss claim.  He subsequently 
perfected his appeal in September 2008.

In May 2009, the Veteran presented sworn testimony during a 
video conference hearing in Lincoln, Nebraska, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
bilateral hearing loss is the result of a disease or injury 
in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service and sensorineural hearing loss may 
not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the Veteran's claim, a letter dated in May 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the May 2008 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
notes that, at his May 2009 hearing, the Veteran indicated 
that he had seen a private provider for an evaluation of his 
hearing loss prior to filing a claim of entitlement to 
service connection.  However, the Veteran indicated that he 
did not believe any treatment records from that evaluation 
would be helpful to his claim and that he did not want VA to 
attempt to obtain those records.  Thus, the Board finds that 
VA has obtained all relevant and obtainable treatment 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA 
audiological examination in June 2008, and the results from 
that examination have been included in the claims file for 
review.  The examination involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion 
that was supported by sufficient rationale.  Specifically, 
the examiner indicated that his review of the Veteran's 
service treatment records, notably the separation 
examination, as well as his clinical expertise, provided the 
basis for his opinion.  Therefore, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the Veteran's claim for bilateral hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that he has bilateral hearing loss as a 
result of his active military service.  Specifically, he 
contends that exposure to noise in service has resulted in 
bilateral hearing loss.  He, therefore, believes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as 
sensorineural hearing loss, become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with hearing loss 
within a year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Indeed, at his May 2009 hearing, the Veteran 
testified that his hearing was "not terribly bad" on 
separation and that he did not seek treatment for hearing 
loss until approximately two to three years earlier.  As 
such, the Veteran is not afforded the presumption of service 
connection for sensorineural hearing loss.  See 38 C.F.R. 
§ 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision based on 
the holding in Combee.

In June 2008, a VA examiner diagnosed the Veteran with mild 
to moderate sensorineural hearing loss bilaterally.  
Additionally, the examiner found auditory thresholds of 
40 decibels or greater at 2000 Hz, 3000 Hz, and 4000 Hz for 
the right ear and at 2000 Hz, 3000 Hz, and 4000 Hz for the 
left ear.  This meets the VA regulatory definition of a 
hearing loss disability.  As such, the first element of 
Hickson is met.

The Veteran's Form DD-214 indicates a military specialty of 
Morse Intercept Operator.  At his May 2009 hearing, the 
Veteran testified that, as a Morse Intercept Operator, he 
listened to Morse code through headphones, and that he often 
had to listen at increased volumes.  Additionally, the 
Veteran is currently service-connected for tinnitus based on 
in-service noise exposure.  As such, noise exposure can be 
conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability 
have been established, as noted above, this is not sufficient 
to warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
noise exposure and his current hearing loss disability.  See 
Hickson, supra.

As referenced above, the Veteran underwent a VA audiological 
examination in June 2008.  The examiner reviewed the 
Veteran's claims file, including his in-service audiogram 
results, and noted the conceded in-service noise exposure.  
He also noted the Veteran's reported minimal post-service 
occupational noise exposure, post-service recreational noise 
exposure from hunting, and family history of hearing loss.  
The examiner concluded that the Veteran's current bilateral 
hearing loss is not related to his service, based on his 
review of the separation examination audiological results and 
his clinical experience and expertise.  Notably, the 
separation examination results that the examiner relies upon 
demonstrate better hearing acuity on separation than was 
demonstrated on entrance to service.

In this case, the only evidence which purports to relate the 
Veteran's bilateral hearing loss to in-service noise exposure 
consists of the statements of the Veteran and his 
representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, 
without medical training are not competent to relate those 
symptoms to a specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as 
to the etiology of his bilateral hearing loss.  His 
assertions are accorded less weight than the competent 
medical evidence, the June 2008 VA examiner's opinion, that 
is against his claim.  Competent evidence linking the 
Veteran's disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical 
evidence that the Veteran was treated for hearing loss until 
nearly 35 years after separation from service, nor does he 
assert such.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).  Further, the Veteran provided no evidence of 
continuous symptomatology of hearing loss, to include any 
statements from friends or family who knew him at the time of 
his separation from service.  In short, the medical nexus 
element of Hickson cannot be met via continuity of 
symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service, including in-service noise 
exposure, and his current bilateral hearing loss.  Although 
the Board notes the Veteran's current disability and in-
service noise exposure, without evidence of a medical nexus, 
service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


